Madsen, C.J.
¶28 (concurring in dissent) — I agree with the dissent, but write separately to emphasize several key points. First, the majority concedes that the issue in the present case is whether the jeopardy element is established. Common sense tells us this means we should apply the Perritt jeopardy analysis, given that we adopted this analysis in Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 913 P.2d 377 (1996). However, the majority does not cite a single case in which this court ever addressed the jeopardy element of the public policy tort claim with regard to remedies in chapter 41.56 RCW.
¶29 Instead, according to the majority, Smith v. Bates Technical College, 139 Wn.2d 793, 799-800, 991 P.2d 1135 (2000), necessarily recognized that the jeopardy prong of the analysis was met there and Smith is controlling precedent. The majority thus attempts to bind this court to a theoretical holding purportedly implicit in Smith.
¶30 But Smith is not controlling. It never addressed the jeopardy prong of the Perritt analysis. At most, it assumed the plaintiff would be able to satisfy the elements of the cause of action. “ Tn cases where a legal theory is not discussed in the opinion, that case is not controlling on a future case where the legal theory is properly raised.’ ” State ex rel. Gallwey v. Grimm, 146 Wn.2d 445, 459, 48 P.3d 274 (2002) (quoting Berschauer/Phillips Constr. Co. v. Seattle Sch. Dist. No. 1, 124 Wn.2d 816, 824, 881 P.2d 986 (1994)). Questions lurking in the record that are not ruled on “ ‘are not considered to have been decided so as to constitute precedent.’ ” Id. (quoting Berschauer/Phillips, 124 Wn.2d at 824 and citing Webster v. Fall, 266 U.S. 507, *619511, 45 S. Ct. 148, 69 L. Ed. 411 (1925)). As the court in ETCO, Inc. v. Department of Labor & Industries, 66 Wn. App. 302, 307, 831 P.2d 1133 (1992), aptly stated:
Where the literal words of a court opinion appear to control an issue, but where the court did not in fact address or consider the issue, the ruling is not dispositive and may be reexamined without violating stare decisis in the same court or without violating an intermediate appellate court’s duty to accept the rulings of the Supreme Court. “An opinion is not authority for what is not mentioned therein and what does not appear to have been suggested to the court by which the opinion was rendered.” Continental Mut. Sav. Bank v. Elliot, 166 Wash. 283, 300, 6 P.2d 638 (1932).
(Footnote omitted.) Accord Cazzanigi v. Gen. Elec. Credit Corp., 132 Wn.2d 433, 442-43, 938 P.2d 819 (1997) (despite a prior case appearing to rule that a certain statute did not apply retroactively, the court concluded that the prior case did not address the issue or arguments that were raised in the later case and declined to find the prior case controlling).
¶31 The apparent assumption in Smith that the plaintiff would be able to satisfy all of the elements of the tort claim cannot substitute for an actual analysis and holding on the jeopardy element, specifically the adequacy of existing protections for the public policy.
¶32 The majority says, though, that in Smith the second issue addressed was whether “the plaintiff’s tort claim [had to] be dismissed for failure to pursue statutory remedies through PERC [(Public Employment Relations Commission)]” and that this is similar to the issue in the present case. Majority at 611. But the issues at the pages cited by the majority were whether there was a clear mandate of public policy and whether the plaintiff exhausted administrative remedies (or had to exhaust administrative remedies). See Smith, 139 Wn.2d at 808-11.
¶33 The numerous statements the majority lifts out of context should not be considered severed from the analysis *620in which they appear. For example, the majority says that “[t]o accept the proposition that Smith failed to consider the adequacy of PERC remedies, we would have to disregard its holding recognizing ‘the fundamental distinction between a wrongful discharge action based in tort and an action [through PERC] based upon an alleged violation of an employment contract or a [collective bargaining agreement.]’ ” Majority at 614 (alterations in original) (quoting Smith, 139 Wn.2d at 809).
¶34 But the context belies the majority’s recitation of this supposed “holding.” Here is what actually appears in Smith:
Bates [(the employer)] argues that because Smith did not pursue her ULPs [(unfair labor practice claims)] with PERC, she did not exhaust her administrative remedies to the extent required by law. Due to this failure Bates asserts the trial court properly exercised its discretion to dismiss Smith’s wrongful termination claim. But Bates’ argument ignores the fundamental distinction between a wrongful discharge action based in tort and an action based upon an alleged violation of an employment contract or a CBA [(collective bargaining agreement)]. As we have explained, the tort of wrongful discharge seeks to vindicate the public interest in prohibiting employers from acting in a manner contrary to fundamental public policy. Because the right to be free from wrongful termination in violation of public policy is independent of any underlying contractual agreement or civil service law, we conclude Smith should not be required to exhaust her contractual or administrative remedies.
Smith, 139 Wn.2d at 808-09. As can be seen, the court was addressing the exhaustion of remedies issue, and it is an extraordinary stretch to describe the sentence in the middle of this paragraph as a “holding” compelling us to conclude that the court considered the adequacy of remedies under the jeopardy prong of the Perritt public policy wrongful discharge action.
¶35 The majority opinion is so thin in terms of actual support for what it says that it relies on things such as a *621comparison made between Korslund v. DynCorp Tri-Cities Services, Inc., 156 Wn.2d 168, 182, 125 P.3d 119 (2005) and Smith appearing in the concurrence-dissent in Danny v. Laidlaw Transit Services, Inc., 165 Wn.2d 200, 232-33 193 P.3d 128 (2008) (Madsen, J., concurring/dissenting). Majority at 613-14. Whatever else might be said, the focus of that concurrence-dissent was not remedies but instead the public policy, with the writing justice’s view being that there was no clear mandate of public policy shown in the case. In any event, there was certainly no recognition that Smith contained an actual jeopardy analysis.
¶36 The majority also cites a number of other cases in an effort to create the impression the issue is resolved, but none of the cases addresses the jeopardy element with regard to remedies under chapter 41.56 RCW and whether these remedies adequately protect the claimed public policy. As examples, the majority refers to Smith’s discussion of Reninger v. Department of Corrections, 134 Wn.2d 437, 951 P.2d 782 (1998), and Christensen v. Grant County Hospital District No. 1, 152 Wn.2d 299, 96 P.3d 957 (2004). Majority at 615-16. These cases concern exhaustion of administrative remedies and collateral estoppel, respectively. As pointed out at the outset of this opinion, cases that appear to make assumptions about legal conclusions in a case but do not actually address them are not binding on the assumptions. Insofar as the majority believes Reninger and Christensen are relevant on the jeopardy element, the belief is misplaced.
¶37 The majority’s reference to a “body of law . . . addressing wrongful termination claims in the context of statutory schemes providing for administrative remedies” must be viewed skeptically because it is obvious that there is no body of law regarding whether remedies under chapter 41.56 RCW are adequate to protect a clear mandate of public policy. Majority at 616.
¶38 The bottom line is that there is simply no analysis of the jeopardy prong in Smith and, more specifically, there is *622absolutely no analysis of whether existing laws provide an adequate alternative means for promoting the public policy such that it is unnecessary to recognize a private action wrongful discharge claim in order to protect the public policy. See Korslund, 156 Wn.2d at 182 (discussing the required showing). More strikingly, there is no analysis of the jeopardy prong in the majority opinon.
¶39 The majority has lost sight of the nature of the tort. The tort for wrongful discharge in violation of public policy was originally created by this court as a judicial exception to the terminable at will doctrine. Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 232, 685 P.2d 1081 (1984). It has from that time to the present been characterized as a “narrow” public policy exception. Id.; see also, e.g., Cudney v. ALSCO, Inc., 172 Wn.2d 524, 529, 259 P.3d 244 (2011); Roe v. TeleTech Customer Care Mgmt. (Colo.) LLC, 171 Wn.2d 736, 755, 257 P.3d 586 (2011); Ford v. Trendwest Resorts, Inc., 146 Wn.2d 146, 154, 43 P.3d 1223 (2002); Sedlacek v. Hillis, 145 Wn.2d 379, 385, 36 P.3d 1014 (2001); Snyder v. Med. Serv. Corp. of E. Wash., 145 Wn.2d 233, 239, 35 P.3d 1158 (2001); Havens v. C&D Plastics, Inc., 124 Wn.2d 158, 177, 876 P.2d 435 (1994); Wilmot v. Kaiser Alum. & Chem. Corp., 118 Wn.2d 46, 53, 821 P.2d 18 (1991); Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 367, 753 P.2d 517 (1988); Farnam v. CRISTA Ministries, 116 Wn.2d 659, 807 P.2d 830 (1991). Rather than a narrowly recognized tort claim, the majority bends over backwards to cobble together disparate cases in an effort to convince the reader that there is a body of law supporting the conclusion that Smith controls here.
¶40 But as the dissent correctly says, there is no holding on the jeopardy prong of the Perritt analysis in Smith. It is not precedential on this point. It is not controlling. Smith should not be followed as if it is controlling.
¶41 The purpose of the Perritt jeopardy analysis is to determine whether a clear mandate of public policy would be unprotected in the absence of the private public policy *623wrongful discharge claim. The plaintiff has to show that “discouraging the [employee’s] conduct” that led to the discharge “would jeopardize the public policy (the jeopardy element).” Gardner, 128 Wn.2d at 941 (emphasis omitted) (citing Henry H. Perritt Jr., Workplace Torts: Rights and Liabilities § 3.7 (1991)). This means that the plaintiff here was required to establish that he engaged in particular conduct that relates directly to the public policy or was necessary for effective enforcement of the public policy, Hubbard v. Spokane County, 146 Wn.2d 699, 713, 50 P.3d 602 (2002); Gardner, 128 Wn.2d at 945, and that discouraging the conduct he engaged in would jeopardize the public policy, see Ellis v. City of Seattle, 142 Wn.2d 450, 460, 13 P.3d 1065 (2000). He had to show that other means of promoting the public policy are inadequate. Hubbard, 146 Wn.2d at 713; Gardner, 128 Wn.2d at 945.
¶42 The plaintiff failed to make the requisite showing. When there are adequate means to protect the public policy regardless of whether an employer is exposed to the wrongful discharge tort claim, then a tort action should not be recognized since the public policy is not jeopardized by the employment action.
¶43 Finally, it is critical to bear in mind that the issue is not whether the employee will be adequately compensated, fully compensated, or compensated to a greater extent or for more injuries than if the public policy tort is not recognized. Instead, the inquiry is solely to decide whether the tort must be recognized to ensure that the public policy at issue is adequately protected.
¶44 I concur in the dissent because it correctly concludes that the Piéis are unable to satisfy the jeopardy element of their tort claim and that Smith is not controlling on the jeopardy prong of the claim. Contrary to the majority’s incorrect conclusion, Korslund and Cudney are the relevant precedent that must be followed if the court is to adhere to the core purpose of the tort of wrongful discharge in violation of public policy. Instead of treating Smith as *624controlling on an issue it never addressed, the majority should apply the jeopardy prong analysis from Korslund and Cudney.